IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                           NO. AP-76,590



                   EX PARTE REYES NOEL VILLALOVOS, Applicant



                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 13,300-B IN THE 104TH DISTRICT COURT
                            FROM TAYLOR COUNTY



         Per curiam.

                                           OPINION

         Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

kidnapping and sentenced to thirty years’ imprisonment. The Eleventh Court of Appeals affirmed

his conviction. Villalovos v. State, No. 11-00-00193-CR (Tex. App.–Eastland March 29, 2001, no

pet.).

         Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to advise him of his right to petition for discretionary review pro se. We remanded this
                                                                                                        2

application to the trial court for findings of fact and conclusions of law.

       Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court

has entered findings of fact and conclusions of law that appellate counsel failed to advise Applicant

of his right to petition for discretionary review pro se. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim.

App. 1997). We find that Applicant is entitled to the opportunity to file an out-of-time petition for

discretionary review of the judgment of the Eleventh Court of Appeals in cause number 11-00-

00193-CR that affirmed his conviction in case number 13,300-B from the 104th Judicial District

Court of Taylor County. Applicant shall file his petition for discretionary review with the Eleventh

Court of Appeals within 30 days of the date on which this Court’s mandate issues. Applicant’s

remaining claims are dismissed. Ex parte Torres, 943 S.W.2d 469 (Tex. Crim. App. 1997).



Delivered: June 29, 2011
Do not publish